Broyles, O. J.
The defendant was convicted of the offense of assault with intent to murder, and his motion for a new trial embraced the usual general grounds only. The evidence for the State supported his conviction, and the evidence for the defense authorized his acquittal. The jury evidently accepted the testimony of the State’s witnesses as the truth, and rejected as untrue the testimony of the witnesses for the defense and the defendant’s statement, and, the finding of the jury having been approved by the trial judge, and no error of law being complained of, this court is without authority to interfere.

Judgment affirmed.


Hooper, J., concurs. MacIntyre, J., not presiding.